FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO PUBLICLY HELD COMPANY WITH AUTHORISED CAPITAL CNPJ/MF nº 47.508.411/0001‐56 NIRE 35.300.089.901 EXTRACT FROM THE MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON THE 20 TH OF JANUARY 2014 1. DATE, TIME AND PLACE: On the 20 th of January, 2014, at 5:30 p.m., at the registered offices of Companhia Brasileira de Distribuição (the “ Company ”), at Avenida Brigadeiro Luís Antônio, No. 3.142, city and state of São Paulo. 2. CONDUCTION OF THE MEETING: Chairman: Jean-Charles Naouri; Secretary: Caio Machado Filho. 3. CALL TO ORDER AND ATTENDANCE: The meeting was duly called pursuant to article 15 of the Company’s Charter and article 8 of the Internal Regulation of the Company’s Board of Directors. Mr. Jean-Charles Naouri, Mr. Arnaud Strasser, Mr. Antoine Marie Remi Lazare Giscard D’Estaing, Mr. Eleazar de Carvalho Filho, Mr. Fábio Schvartsman, Mr. Guilherme Affonso Ferreira, Mr. Luiz Augusto de Castro Neves, Mrs. Maria Helena dos Santos Fernandes Santana, Mr. Pedro Henrique Chermont de Miranda, Mr. Roberto Oliveira de Lima, Mr. Ronaldo Iabrudi dos Santos Pereira and Mr.Ulisses Kameyama were present. 4. AGENDA: Resolution regarding the election of Mr. Ronaldo Iabrudi dos Santos Pereira to the position of Chief Executive Officer of the Company. 5. RESOLUTIONS: As the meeting was commenced, the Board members examined the item comprised in the agenda and approved the following resolution: 5.1. In view of the letter of resignation submitted by Mr. Eneas Cesar Pestana Neto, and according to the opinion of the Human Resources and Compensation Committee expressed at the meeting held on this date, the Board members decided, by unanimous vote, with exception of Mr. Ronaldo Iabrudi dos Santos Pereira, who abstained from voting, to approve the election of Mr. Ronaldo Iabrudi dos Santos Pereira , Brazilian, single, psychologist, holder of identity card No. MG-238.631 (SSP/MG) and enrolled before CPF/MF under No. 223.184.456- 72, resident at the city of São Paulo, state of São Paulo, with commercial office at Avenida Brigadeiro Luís Antônio, No. 3.142, to the position of Chief Executive Officer, with term of investiture until May 5th, 2014. Mr. Ronaldo Iabrudi dos Santos Pereira, now appointed, declared, under the penalties of the law, that he is not incurred in any of the crimes set forth in laws that restrict him from exercising commercial activities, being aware of the provision in article 147 of the Brazilian Corporations Law. Mr. Ronaldo Iabrudi dos Santos Pereira will take office in his respective position upon signature of the Term of Investiture recorded in the appropriate books. 6. APPROVAL AND SUBMISSION OF MINUTES : Having nothing to discuss further, the proceedings were adjourned and the minutes were prepared. Once the proceedings were resumed, the minutes were read and approved, all the attending Board members having signed them. São Paulo, 20 th of January, 2014. Signatures: Chairman – Jean-Charles Naouri; Secretary – Caio Machado Filho. Jean-Charles Naouri, Arnaud Strasser, Fábio Schvarstman, Ronaldo Iabrudi dos Santos Pereira, Antoine Marie Lazare Giscard d’Estaing, Guilherme Affonso Ferreira, Luiz Augusto de Castro Neves, Roberto Oliveira de Lima, Eleazar de Carvalho Filho, Maria Helena dos Santos Fernandes Santana, Pedro Chermont de Miranda e Ulisses Kameyama. I certify, for due purposes, that this is an extract from the minutes registered with the relevant book, in accordance with section 130, paragraph 3 of Law No. 6.404/76 as amended. Caio Machado Filho Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:January 21, 2014 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
